598 S.E.2d 138 (2004)
Rod N. SANTOMASSIMO, Co-Administrator CTA of the Estate of Anthony W. Cullen
v.
VALLEY FORGE LIFE INSURANCE COMPANY, CNA Life Insurance Company, Moneymetrics Insurance Agency, Inc., Piedmont Carolinas Group, LLC, and Mark C. Flur.
No. 86P04.
Supreme Court of North Carolina.
May 6, 2004.
Burley B. Mitchell, Pressly M. Millen, Samuel O. Southern, Raleigh, James G. Exum, Jr., Greensboro, for Valley Forge/CNA Life Ins. Co.
Robert B. Cordle, Charlotte, for American Council of Life Ins.
Douglas W. Ey Jr., L.D. Simmons, II, Corby C. Anderson, Charlotte, for NC Citizens for Business and Industry and the North Carolina Association of Defense Attorneys.
Reginald B. Gillespie, Jr., Durham, for Rod N. Santomassimo.

ORDER
Upon consideration of the petition filed on the 24th day of February 2004 by Defendants (Valley Forge Life Insurance Co. and CNA Life Insurance Co.) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of May 2004."